The petition for certification by the defendants, the zoning commission of the town of Redding and the water pollution control commission of the town of Redding, for appeal from the Appellate Court, 62 Conn. App. 600 (AC 19681), is granted. The case is remanded to the Appellate Court for reconsideration in light of this court’s decision in Nizzardo v. State Traffic Commission, 259 Conn. 131, 788 A.2d 1158 (2002).
In view of our remand without further proceedings in this court, the provisions of Practice Book § 84-9 are waived.
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.